Citation Nr: 1451357	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for PTSD and assigned a 30 percent disability rating effective June 28, 2002. 

In January 2013, the Veteran and his wife testified at a video-conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.

In its April 2013 remand of these claims, the Board assumed jurisdiction over a TDIU claim as part of the underlying increased rating issue.  Both claims were remanded for further development.  Specifically regarding the PTSD claim, the Board directed the AOJ to obtain all outstanding VA mental health treatment records and to then schedule the Veteran a new VA psychiatric examination to assess the current severity of his condition.  Review of the completed development reveals that, at the very least, there was substantial compliance with the remand directives concerning this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore the Board is proceeding with its adjudication.  Since it is granting the Veteran's TDIU claim, any deficiency in compliance with the prior remand directives is deemed non-prejudicial.  

The Veteran's representative has highlighted the fact that the August 2014 Supplemental Statement of the Case (SSOC) is ambiguous as to whether the RO was keeping his rating at 30 percent or in fact increasing it to 50 percent.  After reviewing the SSOC, it appears that the language purporting to increase the Veteran's rating was inserted by mistake, as he still in receipt of his 30 percent rating according to recent Rating Codesheets and there is no Rating Decision of record that contains this increase.  The issue remains whether he is entitled to an initial rating higher than 30 percent for PTSD.  

The Board notes that the September 2013 VA examiner referred the Veteran for a neurological consultation, which occurred in December 2013.  He was diagnosed with a minor neurocognitive disorder.  The examiner gave no opinion as to whether this was related to his PTSD or otherwise related to his active duty service, but did state, generally, that "PTSD and depression are associated with cognitive difficulties."  Thus, the Board has concluded that at the very least, the issue of entitlement to service connection for a neurocognitive disorder has been raised by the record.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 17, 2013,  the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

2. As of September 17, 2013, the Veteran possesses occupational and social impairment with reduced reliability and productivity due to impairment of short-term and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  
3. As of September 17, 2013, competent and credible evidence of the record indicates that the Veteran is unable to obtain or maintain substantial gainful employment because of the severity of his service-connected conditions.  


CONCLUSIONS OF LAW


1. Prior to September 17, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria are met for an initial rating higher 50 percent for the PTSD, effective September 17, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3. The criteria are met for a TDIU as of September 17, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

Concerning his claim for a higher rating for service connected PTSD, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.

Here, the Board concludes that the duty to assist has also been met with regards to his claim for a higher initial rating.  The totality of the Veteran's VA and private treatment records has been obtained.  He was given appropriate VA examinations which were made after reviewing the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners.  The examinations addressed the appropriate rating criteria found in 38 C.F.R. § 4.130.  There is no indication that there is any relevant evidence outstanding in these claims and the Board will proceed with consideration of the Veteran's appeal.

Additionally, as the decision below represents a complete grant of the benefit sought on appeal with regard to the TDIU issue, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2013).

II. Higher Initial Rating for PTSD

The Veteran contends that he is warranted an initial rating higher than 30 percent for his service-connected PTSD.  The record indicates that he dropped out of school in the 7th grade and received no other education.  He bought an auto-body shop in 1964, which he owned and operated until 2007, at which point he sold the business but maintained ownership of the property.  He then worked for the individual he sold to before retiring completely in the summer of 2012. 

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007). 

The Veteran's PTSD has been rated as 30 percent disabling throughout the rating period on appeal.  He believes he is entitled to a higher initial rating.  His PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran was awarded a 30 percent rating for his PTSD in a January 2010 rating decision.  The rating is effective June 28, 2002.  

He underwent two evaluations at a Veteran's (Vet) Center for his mental condition in June and July 2002.  However the social worker concluded that the Veteran's reported history was not sufficient to meet the diagnostic criteria for PTSD.  He did suffer from nightmares, startle response, and difficulty establishing relationships.  A July 2002 Vet Center record reflects a diagnosis of anxiety and/or depression secondary to medical issues.

There is November 2004 positive PTSD screen in his VA treatment records.  At an April 2005 treatment session, the Veteran exhibited distraction, waking flash backs, hyperarousal, marked irritability, isolation, avoidance of certain situations, and memory impairment; the physician diagnosed "more evidence of PTSD."  

He eventually started receiving regular VA treatment for his mental condition beginning in May 2005.  Over the years at his routine VA treatment, he has endorsed irritability, anger, sleep impairment, decreased motivation, concentration problems, anxiety, memory problems, intrusive thoughts, thought avoidance, social isolation, a feeling of detachment from others, lack of interest, and detachment.  His GAF score at these sessions were consistently 55 to 60 until November 2010, when they increased to 65.  In the November 2010 note that marked the increase in the GAF score, the physician stated the Veteran possessed "continued PTSD [symptoms] including nightmares, intrusive thoughts, hypervigilance and detachment, which have improved over the years, with recent increase in intrusive thoughts."  In July 2011, the physician again stated that the PTSD had improved over the last few months, and assigned a GAF score of 67.  The GAF again increased to 70 in an August 2011 note, but decreased back down to 60 by June 2012.  It repeated this fluctuation throughout 2012, but again dipped back to 55 in more recent sessions in 2013 and 2014.

The Veteran submitted a letter authored by a private doctor in December 2007.  The letter listed symptoms of recurrent memories, nightmares, startle response, avoidance behaviors, and vigilance as associated with the PTSD.  There is another, September 2008 letter from the Veteran's treating therapist, which endorses nightmares and avoidance of distressing thoughts; however it is mostly concerned with the occurrence of the Veteran's military sexual trauma (MST).  

He has also submitted the totality of his treatment records from the New Bedford Vet Center with his counselor J.F. beginning in November 2004.  These records endorse symptoms of nightmares, irritability, anxiety, and memory impairment.  However they mainly concern the current events of the Veteran's life and how he is dealing with them.  Beginning in September 2009, these progress notes begin to frequently describe the Veteran's mood as "good" or state that the Veteran continues to "do well."  Some stressful incidents are documented pertaining to the Veteran's transfer of his business.  

He underwent a VA examination in June 2009 to provide comment as to whether the Veteran had PTSD as a result of his active duty service.  The examiner eventually diagnosed PTSD and opined that it was a result of an in-service stressor.  Upon examination, the Veteran was oriented to time, place, and person and his memory was intact.  He reported having recurrent and intrusive thoughts on a daily basis regarding his stressor, sleep impairment, nightmares, a lessening interest in activities, a sense of detachment and estrangement from others, an exaggerated startle response, and irritability/anger issues.  The examiner assigned a GAF score of 62.  In conclusion, the examiner stated that the PTSD symptoms did not significantly impair his occupational functioning, but had impacted his interpersonal functioning including impairing the ability to establish and maintain positive relationships with family and friends.  

He had another VA examination in December 2011.  The examiner noted his PTSD diagnosis, assigned a GAF score of 65, and concluded that the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that his relationship with his wife was "so-so," did not feel emotion when his brother recently passed, and stated he did not visit his children or grandchildren.  He reported that he was continuing to help run the office at his old auto-body shop that he had owned for decades on a part time basis.  The new owner was behind on his payments owed to the Veteran, which was causing stress.  The Veteran reported drinking one to two shots of liquor and wine each day.  In the PTSD diagnostic criteria section, the examiner indicated the Veteran made efforts to avoid thoughts, feelings or conversations associated with his trauma; made efforts to avoid activities, places or people that arouse recollections of the trauma; had a feeling of detachment or estrangement from others; had a restricted range of affect; had difficulty falling or staying asleep; was irritable/angry; and had an exaggerated startle response.  The duration of these symptoms was more than one month.  The examiner marked that the Veteran suffered from depressed mood, anxiety, and chronic sleep impairment as a result of the PTSD.  She also remarked that the Veteran continued to endorse symptoms of re-experiencing, avoidance, and hyperarousal related to his MST.  She concluded by stating that the symptoms "appear unchanged since his previous examination in 2009."  

The Veteran had yet another VA examination in September 2013.  The examiner diagnosed PTSD, assigned a GAF score of 55, and noted the Veteran possessed the following: intrusive recollections of his stressor; dreams of his stressor; night sweats; isolation; anxiety; fear; heart pounding; avoidance of thoughts, feelings, conversations associated with the stressor; avoidance of activities, situations, or people that are reminders of the stressor; loss of interest in activities; feeling detached from others; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  In the separate "symptoms" portion of the report, the examiner marked the Veteran had the following: depressed mood; anxiety; chronic sleep impairment; impairment of short and long term memory; memory loss for names of close relatives, own occupation, or own name; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner remarked that the Veteran endorsed a subjective increase in his symptoms of the PTSD, specifically in the severity of his social withdrawal and isolation and loss of interest.  His wife, who was present at the exam, supported this.  

The examiner submitted an addendum in October 2013.  He again reiterated the specific symptoms the Veteran's PTSD causes him and concluded these effects caused occupational and social impairment with reduced reliability and productivity.  He explained that this level of impairment was appropriate because the GAF score of 55 reflected moderate social, relationship, and occupational functioning.  He highlighted the fact that the Veteran reported seeing two friends once a week for coffee and having a good relationship with his wife.  However, the examiner indicated it was his opinion that the PTSD had worsened since his VA examination in 2011, citing a subjective increase in the severity of social withdrawal, isolation, and loss of interest.  He stated that all other symptoms remained the same.  

There also exists a July 2013 statement from J.F., the Veteran's treating counselor at the VA.  She stated the Veteran continues to have nightmares about the incident and becomes uncomfortable when he is in crowds.  She stated that since retirement, it appeared that the Veteran was able to better manage his normal PTSD symptoms except the nightmares, which had worsened.  

After review of the evidence submitted in support of this claim, the Board is granting the Veteran a higher 50 percent rating based on the results of the September 2013 VA examination.  This examination marks the first time that a competent medical professional concluded that the Veteran's PTSD caused him occupational and social impairment with reduced reliability and productivity, the standard for the 50 percent rating under the General Rating Formula for Mental Disorders.  The examiner indicated that the Veteran suffered from impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; all symptoms contemplated by the higher 50 percent rating.  Furthermore, while it appeared that the Veteran's mental condition was at least maintaining, or perhaps even improving, prior to this exam as indicated by his GAF scores recorded at his routine VA treatment, it then appeared that the condition worsened in his recent years, as the GAF score dipped back to 55 at that examination and his surrounding VA counseling sessions.  The October 2013 addendum opinion supported this, as the examiner believed the Veteran's condition had gotten worse.  

The Board finds that the weight of the evidence is against assigning him a rating higher than 30 percent prior to the September 2013 VA examination.  His December 2011 VA examination concluded that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is the standard for his 30 percent rating.  The examiner cited symptoms of avoidance, detachment, restricted affect, sleep difficulties, irritability/anger, and an exaggerated startle response, none of which are contemplated by the 50 percent, or an event higher, rating.  The examiner concluded that the Veteran's condition was largely the same as he was back at his 2009 examination. 

The Board is mindful that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list and a veteran can still succeed if he shows that his level of occupational and social impairment is due to other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  But the fact remains that the Veteran's level of social and occupational impairment was not beyond that exemplified by the 30 percent rating in this earlier period.  He had an up-and-down relationship with his wife and he continued to work part-time, or on a volunteer basis, at his former auto-body shop.  Furthermore, the GAF scores indicate he was suffering from at worst, moderate symptoms, and at best, some mild symptoms but generally functioning pretty well.  His treating VA counselor made consistent notations that the Veteran was "doing well."  There is no evidence in the numerous VA treatment records prior to September 2013 indicated that the severity and frequency of the Veteran's PTSD symptoms led to a level of occupational and social impairment greater than that contemplated by the 30 percent rating.  

Similarly, the Veteran is not warranted a rating higher than 50 percent for his PTSD.  There is no medical evidence suggesting that his PSD causes him "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" or "total occupational and social impairment."  While the September 2013 VA examiner did mark that the Veteran experienced difficulty in adapting to stressful circumstances (including work or a worklike setting) and the inability to establish and maintain effective relationships, which are contemplated by the 70 percent rating, as well as memory loss for names of close relatives, own occupation, or own name which is contemplated by the 100 percent rating, this in and of itself does not mean his PTSD rises to a higher level.  The Board, instead, must look to the frequency, severity, and duration of the symptomatology, but also whether the symptomology causes the listed level of occupational and social functioning.  Here, the higher levels of occupational and social impairment are not shown by the competent medical evidence of record.  

Therefore in summary, placing the most weight on the Veteran's VA examinations of record and allowing him the benefit-of-the-doubt, the Board has determined that he is warranted a 50 percent rating for his PTSD based on the results of the September 2013 examination.  He is not warranted a rating higher than 30 percent prior to that examination, nor is he a warranted a rating higher than 50 percent at any point during the period on appeal.    

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anger, irritability, mood disturbances, memory impairment, decreased motivation, isolation, difficulty with social skills, hypervigilance, nightmares, sleep trouble, avoidance, and anxiety are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


III. TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

In determining whether a Veteran satisfies these threshold minimum rating requirements of this VA regulation for consideration of a TDIU, VA may consider disabilities resulting from single accident or common etiology or affecting both upper or lower extremities, etc., as one collective disability rather than as several individual disabilities. Id. Also, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), he could still establish his entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.

Prior to September 17, 2013, the Veteran did not meet the schedular criteria for TDIU, and there was no evidence that otherwise established entitlement on an extraschedular basis.

After the above grant of a 50 percent rating for his PTSD, the Veteran now meets the scheduler criteria of § 4.16(a), as this increases his combined rating to 70 percent disabled.  Therefore there is no need to consider the alternative provisions of provisions of § 4.16(b).  

As stated above, the Veteran has a 7th grade education.  He bought an auto-body shop in 1964 and formally owned and operated it for over 40 years.  After selling, he maintained employment at the shop in a part-time, and sometimes volunteer, capacity for the new owner, until selling the land and fully retiring in 2012.  

The Veteran has maintained, including at his January 2013 hearing, that his PTSD and its associated symptoms of anger, irritability, and memory loss, when combined with the effects of his hearing loss and tinnitus conditions render him unemployable.  

As part of the April 2013 remand directives, the Board ordered the AOJ to have the Veteran's VA examiner comment as to whether his service-connected conditions rendered him unable to secure or follow a substantially gainful occupation.  The September 2013 VA examiner concluded that doing so was beyond his expertise, however, as it was his opinion that the Veteran's troubles with his memory hindered his employment primarily and he wanted a neuropsychologist to examine the Veteran to assess the memory deficits.  This occurred in December 2013.  The VA neuropsychologist performed an extensive examination of the Veteran's cognitive state and eventually diagnosed him with a minor neurocognitive disorder, unspecified.  The physician did not provide a definitive statement regarding the etiology of his memory troubles, but did posit that it could be related to his PTSD and depression.  

In support of his claim, the Veteran submitted an October 2014 Vocational Assessment report prepared by an expert in the field.  The report was formulated after review of the Veteran's entire claims file and a telephone conversation with the Veteran.  The report contains a detailed summary of the Veteran's relevant treatment records concerning his service-connected PTSD, hearing loss, and tinnitus.  The expert concludes by stating:

Note that although I have reviewed the entire claim file and considered all of the Veteran's other conditions and disabilities, both service-connected and non-service connected, it is my opinion within a reasonable degree of vocational certainty that [the Veteran's] PTSD and hearing loss conditions have resulted in his inability to secure or follow a substantially gainful occupation... 

It is clear that the Veteran's troubles with his memory, irritability/anger issues, and social impairment have affected his ability to work.  Additionally, based on the VA examinations of record and the indication from the neuropsychologist, the Board is giving the Veteran the benefit of the doubt that his memory loss is at least associated with his PTSD.  

The Board places great weight on the opinion by the vocational rehabilitation specialist.  There is no evidence, medical or otherwise, to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive expert opinion of record, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected conditions.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted as of September 17, 2013.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




ORDER

A rating higher than 30 percent for PTSD is denied prior to September 17, 2013.

A higher 50 percent rating for the service-connected PTSD is granted effective September 17, 2013.

Entitlement to a TDIU is granted as of September 17, 2013.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


